PER CURIAM.
The appellant brings for review the final summary judgment entered against it in its suit against Volusia Timber Corporation. By a cross-appeal, the Volusia Timber Corporation brings for review the order of the trial court denying its motion to dismiss the suit of the Container Corporation of America against said Timber Corporation.
Upon a review of the record, briefs and consideration of oral argument of counsel, the appellant Container Corporation of America has failed to demonstrate reversible error on the part of the trial court by the entry of its final judgment in favor of Volusia Timber Corporation and against Container Corporation of America. From such finding, it follows that it is not necessary for this court to consider the cross-appeal of the appellee. The appellant having failed to demonstrate reversible error, the summary final judgment entered against it and in favor of Volusia Timber Corporation, a Florida corporation, is hereby AFFIRMED.
McCORD, C. J., MELVIN, J., and FAY, LAWRENCE D., Associate Judge, concur.